Citation Nr: 0103812	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel




INTRODUCTION

The veteran had active service from January 1966 to November 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO decision that denied service connection 
for PTSD.


REMAND

The veteran's active duty in the Army included service in 
Vietnam, and he claims he has PTSD as the result of stressors 
which occurred in Vietnam.  His claim for service connection 
for PTSD was denied by the RO primarily on the basis of a 
lack of evidence verifying claimed stressor events in 
service.  See 38 C.F.R. § 3.304(f).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
provisions of this law, the concept of a well-grounded claim 
is eliminated and the obligations of VA, with respect to 
notice to a claimant and the duty to assist, are redefined.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, § 7(a), Pub. L. No. 
106-475, 114 Stat. 2096, 2099-2100 (2000).

The Board agrees with the November 2000 written argument by 
the veteran's representative at the Board, that because of 
this recent change in law, a remand is required to ensure 
compliance with its notice and duty-to-assist provisions.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  Further, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it could be 
prejudicial to the appellant if the Board proceeded to a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As pointed out by the veteran's representative at the Board, 
development is required as to verification of service 
stressors.  The Board notes that there should be other 
development as well, including obtaining all historical 
psychiatric records, obtaining Social Security Administration 
(SSA) disability records, and providing the veteran with 
another VA examination which takes into account the 
historical records.  

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
examination or treatment for all 
psychiatric and substance abuse problems 
since his release from active duty in 
1967.  Thereafter, the RO should obtain 
copies of the related medical records 
that have not already been obtained.

2.  The RO should obtain a copy of the 
SSA decision that awarded the veteran 
disability benefits and copies of all 
medical and other evidence considered by 
the SSA in reaching its decision.

3.  The RO should have the veteran 
prepare a detailed statement of service 
stressors.  The RO should submit a 
summary of his claimed service stressors, 
together with other documents pertinent 
to the PTSD claim, to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), and the USASCRUR 
should be asked to attempt verification 
of the claimed service stressors.

4.  After the above development has been 
accomplished, the veteran should undergo 
another VA psychiatric examination to 
determine the existence and etiology of 
PTSD.  The claims folder must be provided 
to and reviewed by the doctor, and the 
examination report should indicate that 
such has been accomplished.  All 
psychiatric conditions should be 
diagnosed.  Any diagnosis of PTSD must 
conform to the criteria of DSM-IV.  If 
PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors to support the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under the standards of DSM-IV.

5.  After the above development is 
accomplished, and after assuring that the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000 have been satisfied, the RO should 
review the claim for service connection 
for PTSD.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

On remand, the veteran may submit any other evidence and 
argument on his claim for service connection for PTSD.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


